La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nos corresponde revisar una sentencia emitida por el Tribunal de Circuito de Apelaciones (Tribunal de Circuito), en la que determinó que unos honorarios de abogado pro-venientes de un contrato de servicios profesionales suscrito durante la vigencia del matrimonio, pero percibidos luego de haber sido decretado el divorcio, son gananciales en aquella porción correspondiente al tiempo y esfuerzo inver-tidos en la representación legal durante la vigencia del matrimonio.
HH
La Sra. Ana del Carmen Pujol Betancourt contrajo ma-trimonio con el Sr. Jorge Gordon Menéndez el 8 de octu-bre de 1978 bajo el régimen de sociedad legal de gananciales. Durante el matrimonio, el señor Gordon Me-néndez cursó estudios en derecho y obtuvo el grado de juris doctor el 6 de junio de 1991. El 18 de marzo de 1994 fue admitido al ejercicio de la profesión. Posteriormente, el licenciado Gordon Menéndez asumió la representación legal de unos menores de edad, junto al licenciado Hey *509Mestre, en el caso Ángel M. Torres Rodríguez y otros v. Municipio de Toa Alta, Caso Núm. DDP-93-0997. Para la referida representación legal se pactaron honorarios con-tingentes al resultado del litigio.
El matrimonio entre la señora Pujol Betancourt y el licenciado Gordon Menéndez quedó disuelto mediante sentencia de divorcio emitida el 19 de julio de 1994 y ar-chivada en autos el 29 de agosto del mismo año. Esta advino final y firme el 28 de septiembre de 1994. Luego del divorcio el licenciado Gordon Menéndez continuó pres-tando sus servicios profesionales en el mencionado litigio. El 30 de mayo de 1995, ocho meses después de que la sentencia de divorcio adviniera final y firme, las partes transigieron la demanda por daños y perjuicios. En la es-tipulación se pactó que los licenciados Gordon Menéndez y Hey Mestre recibirían la suma de $48,620, respectiva-mente, por honorarios de abogado, para un total de $97,240.
La señora Pujol Betancourt presentó una demanda de liquidación de la sociedad legal de gananciales el 11 de enero de 1999. Alegó que el único activo conocido de la sociedad era un inmueble sito en la calle 23, Núm. W — 218 de la urbanización Alturas de Río Grande. Sin embargo, del descubrimiento de prueba surgió que el licenciado Gordon Menéndez invirtió la suma de $60,000 en la com-pra de un inmueble el 2 de mayo de 1996, es decir, diecio-cho meses luego de que la sentencia de divorcio adviniera final y firme. El tribunal de instancia ordenó al licenciado Gordon Menéndez presentar evidencia sobre la proceden-cia del dinero para la adquisición del inmueble. Este in-dicó que el dinero provino de los honorarios devengados en el litigio Ángel M. Torres Rodríguez y otros v. Municipio de Toa Alta. Debido a que el contrato de servicios pro-fesionales relacionado con la mencionada representación fue suscrito durante la vigencia del matrimonio, la señora Pujol Betancourt reclamó la suma de $48,620 como un bien ganancial.
*510El 10 de noviembre de 2000 el foro de instancia emitió una resolución en la que determinó que los honorarios de-vengados por el licenciado Gordon Menéndez pertenecían a la sociedad legal de gananciales. De este dictamen recurrió el licenciado Gordon Menéndez ante el Tribunal de Circuito. Adujo que los honorarios eran privativos por ha-ber sido percibidos después de haberse decretado el divorcio. Mediante la sentencia emitida el 30 de marzo de 2001, el foro apelativo revocó al tribunal de instancia. A la luz del principio de quantum meruit, resolvió que los hono-rarios debían prorratearse entre la sociedad legal de ga-nanciales y el licenciado Gordon Menéndez en su carácter privativo en consideración al tiempo y esfuerzo que éste le dedicó al pleito durante la vigencia del matrimonio. El Tribunal de Circuito ordenó al foro de instancia la celebración de una vista evidenciaría para establecer las cuantías co-rrespondientes a cada uno.
Inconforme, el licenciado Gordon Menéndez acudió ante nos mediante recurso de certiorari, para aducir que:
Erró el Tribunal de Circuito de Apelaciones en [sic] no aplicar la doctrina del Tribunal Supremo de Puerto Rico de Díaz v. Alcalá, 140 D.P.R. 959 (1996).
Erró el Tribunal de [Circuito de Apelaciones] al aplicar la Re-gla del Quantum Merit [sic] obviando así la doctrina de Díaz v. Alcalá, 140 D.P.R. 959 (1996).
El 8 de junio de 2001 expedimos el auto solicitado. Am-bas partes han comparecido y con el beneficio de sus argu-mentos, resolvemos.
HH 1 — 1
A. La sociedad legal de gananciales
Discutiremos conjuntamente los señalamientos de error por estar interrelacionados. En síntesis, debemos determi-nar la naturaleza privativa o ganancial de los honorarios de abogado percibidos por el licenciado Gordon Menéndez.
*511La sociedad legal de gananciales es el régimen económico matrimonial establecido por nuestro Código Civil de forma supletoria en ausencia de capitulaciones matrimoniales o cuando éstas son insuficientes. Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551. La sociedad de gananciales comienza el día de la celebración del matrimonio y concluye con la disolución de éste, ya sea por muerte, nulidad o divorcio. Arts. 1296 y 1315 del Código Civil, 31 L.P.R.A. sees. 3622 y 3681. Su Art. 1295 (31 L.P.R.A. sec. 3621) dispone las repercusiones económicas del régimen al indicar que “el marido y la mujer harán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios obtenidos indistintamente por cualquiera de los cónyuges durante el mismo matrimonio”.
Explica Diez-Picazo que se trata de un sistema donde el beneficio o la ganancia se convierte en común, aunque no se atribuye a cada cónyuge sino hasta la disolución del matrimonio. La sociedad legal de gananciales “parte del presupuesto de que aquella ganancia o beneficio es de ambos porque aun cuando un cónyuge haya tenido una intervención decisiva en la adquisición, ... la contabilización como ganancia es obra del ahorro y sacrificio también del otro”. (Enfasis suplido.) L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 175. La idea del legislador es de un patrimonio común compuesto por los ingresos que genera la habilidad o el trabajo de cada cónyuge y por los frutos y rentas de los bienes de ambos. J.L. LaCruz Berdejo, Derecho de familia, Barcelona, Ed. Bosch, 1966, pág. 194.(1)
Hemos mencionado que son varias las características de la sociedad de gananciales, a saber que: (a) como regla general, se forma por el hecho del matrimonio, aun-*512que puede constituirse expresamente en capitulaciones; (b) sólo puede establecerse entre marido y mujer; (c) comienza y finaliza únicamente cuando se da alguna de las circuns-tancias establecidas en la legislación; (d) una vez celebrado el matrimonio, los contrayentes no pueden modificar el ré-gimen económico; (e) los cónyuges pueden renunciar a su participación conforme a las restricciones dispuestas en la ley, y (f) los bienes gananciales se dividen por mitad, indis-tintamente del monto de las aportaciones de cada cónyuge y aunque alguno de ellos nada haya aportado al caudal común. Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 865-866 (1981).
Contraído el matrimonio bajo el régimen de la sociedad de gananciales, se entiende que la gestión económica de cada cónyuge se hace para beneficio de la sociedad y no para beneficio individual. R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. U.I.A.P.R., 1997, Vol. I, pág. 338. No obstante, el régimen de gananciales prevaleciente en nuestro ordenamiento reconoce, como axioma principal, el patrimonio individual de los cónyuges separado del de la sociedad. García v. Montero Saldaña, 107 D.P.R. 319, 335 (1978).
Una vez disuelto el matrimonio, concluye la sociedad de gananciales. Desde entonces nace una comunidad de bienes de la cual los ex cónyuges son copartícipes hasta que se lleve a cabo la liquidación de tales bienes. Residentes Sagrado Corazón v. Arsuaga, 160 D.P.R. 271 (2003); Soto López v. Colón, 143 D.P.R. 282, 281 (1997); Bidot v. Urbino, 158 D.P.R. 294 (2002). La nueva comunidad, cuya administración se supone esté a cargo de ambos ex cónyuges, se rige por las normas aplicables a la copropiedad que, en ausencia de pacto expreso, está gobernada por las disposiciones de los Arts. 326-340 del Código Civil, 31 L.P.R.A. sees. 1271-1285; Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984). A la disolución del matrimonio los cónyuges harán suyos por mitad las ganancias o beneficios obtenidos por *513cualquiera de ellos durante el matrimonio. Art. 1295 del Có-digo Civil, supra. De acuerdo con Scaevola, es la
... unión, de cuerpos y almas, la distribución en los queha-ceres diarios de la familia, el trabajo de un cónyuge y el espí-ritu de ahorro y buena administración del otro, lo que justi-fica, ciertamente, la participación de ambos, precisamente por igual, en la distribución de lo que, atendidas las cargas a cuya satisfacción el patrimonio se preordena, pueda resultar partible. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1967, T. XXII, pág. 176.
El Código Civil declara como bienes gananciales: los obtenidos por título oneroso durante el matrimonio a costa del caudal común; los obtenidos por la industria, sueldo o trabajo de los cónyuges, y los frutos, rentas o intereses percibidos o devengados durante el matrimonio procedentes de bienes comunes o de bienes privativos. Art. 1301 del Código Civil, 31 L.P.R.A. see. 3641. De otra parte, su Art. 1307 (31 L.P.R.A. see. 3647) establece una presunción de ganancialidad aplicable a todos los bienes del matrimonio, mientras no se demuestre que pertenecen privativamente al marido o a la mujer. Esta es una presunción controvertible que persigue resolver las controversias que frecuentemente se suscitan sobre la naturaleza de los bienes. Espéndez v. Vda. de Espéndez, 85 D.P.R. 437, 441-442 (1962). El peso de la prueba recae sobre quien sostiene la naturaleza privativa del bien. Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 681 (1989). A tenor de nuestros pronunciamientos en García v. Montero Saldaña, supra, pág. 335, el rigor de la prueba a los fines de satisfacer la conciencia del juzgador es menor cuando se trata de una reclamación entre los ex cónyuges o entre los herederos de uno y el cónyuge supérstite, que cuando se litigan derechos frente a terceros.
En el caso de autos es incontrovertible el hecho que la señora Pujol Betancourt y el licenciado Gordon Menéndez contrajeron matrimonio bajo el régimen de la sociedad legal de gananciales y que el vínculo matrimonial quedó disuelto por sentencia de divorcio emitida el 19 de julio de 1994 y *514archivada en autos el 29 de agosto del mismo año. Presen-tada una demanda de liquidación de la sociedad de ganan-ciales por la señora Pujol Betancourt, surgió una controver-sia sobre el carácter privativo o ganancial de unos honorarios de abogado devengados por el licenciado Gordon Menéndez en virtud de un contrato de servicios profesiona-les suscrito durante la vigencia del matrimonio. El licen-ciado Gordon Menéndez prestó sus servicios durante el ma-trimonio y luego de decretado el divorcio. Sin embargo, percibió tales honorarios luego de que el matrimonio que-dara disuelto. Nos corresponde, pues, evaluar el carácter de los honorarios a la luz de los preceptos generales recién es-bozados y de la doctrina aplicable a los hechos particulares ante nos.
B. El producto del trabajo o industria de los cónyuges
Como previamente expusimos, se reputan gananciales los bienes obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos y los frutos, rentas o intereses percibidos o devengados durante el matrimonio, procedentes de los bienes comunes o de los privativos. Art. 1301 del Código Civil, supra.(2) Dentro de los conceptos sueldo, industria o trabajo quedan incluidos los salarios devengados periódicamente por trabajos de mayor o menor importancia; el sueldo u honorarios producto del ejercicio de una profesión; el producto de una empresa, comercio, trabajo científico, artístico, agrícola o literario de los cónyuges. Serrano Geyls, op. cit., pág. 362; J.M. Manresa y Navarro, Código Civil español, 6ta ed., Reus, 1969, T. IX, pág. 680; LaCruz Berdejo, op. cit., págs. 199-200.
En síntesis, se consideran gananciales “todas las formas de retribuir la actividad productora de cualquiera de los cónyuges”. Carrero Quiles v. Santiago Feli*515ciano, 133 D.P.R. 727, 731-732 (1993). Véanse: García v. Montero Saldaña, supra, pág. 330; Scaevola, op. cit., pág. 379. En Díaz v. Alcalá, 140 D.P.R. 959, 976 (1996), resol-vimos que un título profesional obtenido durante el ma-trimonio es un bien personalísimo del cónyuge recipiente. Ahora bien, puntualizamos que los ingresos generados por la práctica de dicha profesión y los bienes y beneficios adquiridos con dinero ganancial corresponden a la socie-dad legal de gananciales.
Las remuneraciones producto del trabajo o industria de los cónyuges también pueden considerarse como frutos, los cuales se reputan gananciales. Como bien señalan los profesores Lagomarsino y Salerno, dentro de los frutos o las ganancias están comprendidos
... los salarios, los honorarios, las comisiones y todo tipo de remuneración por los servicios prestados por cualquiera de los cónyuges, sea en su profesión, oficio o actividad lucrativa, habitual!] u ocasional!]. C.A.R. Lagomarsino y M.U. Salemo, Enciclopedia de Derecho de familia, Buenos Aires, Ed. Univer-sidad, 1994, Vol. III, pág. 657.
La doctrina ha examinado la eventualidad de que los salarios u honorarios se devenguen(3) durante el matrimonio, pero se perciban(4) luego de decretado el divorcio. La mayoría postula que lo determinante de la naturaleza privativa o ganancial de los salarios es el momento cuando fueron devengados. Dentro de la doctrina española, el tratadista Reyes Monterreal, estima que son gananciales tanto los frutos percibidos durante el matrimonio como aquellos que, habiéndose devengado vigente el vínculo matrimonial, se perciben luego de que éste sea disuelto. Esta solución pretende evitar que algún ingreso quede excluido de la sociedad de gananciales en caso de *516que uno de los ex cónyuges, con el objetivo de atribuirse privativamente el fruto, retrase su percepción hasta el mo-mento en que la sociedad se haya extinguido. J.M. Reyes Monterreal, El régimen legal de gananciales, Madrid, Ed. Gráficas Menor, 1962, págs. 158-160.
Por otro lado, para Rams Albesa los bienes pertenecerán a la masa ganancial cuando se generen vigente el matrimonio. J. J. Rams Albesa, La sociedad de gananciales, Madrid, Ed. Tecnos, 1992, pág. 116. De acuerdo con La-Cruz Berdejo, “[l]os sueldos y honorarios ingresan en la comunidad cuando los percibe el cónyuge acreedor, mas acaso desde antes el crédito a ellos relativo es bien común”. J.L. LaCruz Berdejo, Elementos de Derecho civil, 4ta ed., Barcelona, Ed. Bosch, 1997, Vol. IV, pág. 285. Otro sector de la doctrina, entre el cual se encuentra Scaevola, señala que los bienes adquieren su carácter ganancial conforme a la naturaleza de su adquisición. Scaevola, op. cit, pág. 193.
La doctrina argentina también ha elaborado sobre la naturaleza ganancial de los honorarios devengados du-rante el matrimonio, pero percibidos luego de haber sido disuelto. Ésta coincide con los exponentes españoles a los efectos que lo determinante es el momento en el que los honorarios o salarios son devengados, por lo que debe dis-tinguirse la porción perteneciente a la sociedad de la co-rrespondiente al caudal privativo del cónyuge que generó los ingresos. De acuerdo con el profesor Azpiri, cuando la retribución se devengue durante la vigencia del matrimo-nio, será ganancial aunque se perciba luego de ser disuelto. J.O. Azpiri, Derecho de familia, Buenos Aires, Ed. Hammurabi, 2000, pág. 172.
Finalmente, Lagomarsino y Salerno indican que:
Se establece la ganancialidad de los [honorarios y sueldos] teniendo en cuenta el momento en que se devengan. Cuando se perciban con posterioridad a la disolución, habrá que analizar solamente si el derecho a la retribución nació durante la vi-gencia de la sociedad conyugal, ya que en ese caso habrá que-dado incorporado al patrimonio ganancial el derecho a perci-birla, aunque solo fuera oblada con posterioridad a la disolución. ... Puede ocurrir, asimismo, que el trabajo se cum-*517pía en parte durante y en parte después de la vigencia de la sociedad conyugal; en tal caso deberá establecerse proporcio-nalmente cuál es la parte ganancial y cuál es la propia del cónyuge que realizó el trabajo o actividad. (Enfasis suplido.) Lagomarsino y Salerno, op. cit., pág. 658.
Resumiendo, las vertientes doctrinales previamente reseñadas estiman que para adjudicar como gananciales o privativos los honorarios percibidos por uno de los cónyuges, es preciso atender al momento en el que se devengaron. Cuando los honorarios se devenguen durante el matrimonio, serán gananciales aunque se perciban luego de disuelto el vínculo. Considerando lo anterior, examinemos los hechos de marras.
h-H l-H
La señora Pujol Betancourt contrajo matrimonio con el licenciado Gordon Menéndez el 8 de octubre de 1978 bajo el régimen de la sociedad legal de gananciales. En 1994, el licenciado Gordon Menéndez fue admitido al ejercicio de la abogacía. A partir de entonces prestó sus servicios profesio-nales en un litigio civil en el que se pactaron honorarios contingentes. El vínculo matrimonial quedó disuelto me-diante sentencia de divorcio archivada en autos el 29 de agosto de 1994. Luego de decretado el divorcio, el licen-ciado Gordon Menéndez continuó prestando sus servicios en el referido litigio. Ocho meses luego de que la sentencia de divorcio adviniera final y firme, el 30 de mayo de 1995, el pleito fue transigido. En consecuencia, el licenciado Gordon Menéndez percibió la suma de $48,620 por honorarios de abogado.
La señora Pujol Betancourt, en su demanda de liquida-ción de la sociedad conyugal, reclamó como gananciales los mencionados honorarios por haberse suscrito el contrato de servicios profesionales vigente el matrimonio. Por su parte, el licenciado Gordon Menéndez adujo que los hono-rarios son privativos por haberlos percibido luego de emi-tida la sentencia de divorcio.
*518En primer lugar, debemos señalar que la controversia de autos no versa sobre la naturaleza de un título profesio-nal, sino de unos honorarios por servicios profesionales. Esta circunstancia hace inaplicable la norma que estable-cimos en Díaz v. Alcalá, supra. Como señalamos en la ci-tada decisión, aunque el título profesional es un bien per-sonalísimo, los ingresos producto del trabajo de los cónyuges tienen el carácter de bienes gananciales. En vista de lo anterior, resolvemos que actuó correctamente el foro apelativo intermedio al no aplicar la referida norma.
Aclarado este extremo, es menester indicar que el hecho de que se hayan pactado honorarios contingentes al resultado del pleito no varía el hecho de que tales honorarios, devengados y percibidos, constituyen la remuneración al esfuerzo intelectual y físico del cónyuge que prestó el servicio/5) Además, mientras uno de los cónyuges aporta su conocimiento y competencia en la representación legal, el otro contribuye indirectamente asumiendo los deberes en el hogar y apoyando moral y afectivamente al cónyuge acreedor de tales honorarios. De lo anterior se puede colegir que el hecho de que los honorarios sean contingentes no los ex-cluye de los ingresos producto del trabajo o industria de los cónyuges, reputados en nuestro Código Civil como bienes gananciales. Art. 1301 del Código Civil, supra.(6)
Por tratarse de honorarios devengados durante la vigencia del matrimonio y luego de su disolución, entendemos que la solución más prudente y justiciera es adoptar la norma del momento en que éstos fueron devengados. Cón-*519sono con lo anterior, cuando los honorarios se devenguen y perciban durante el matrimonio, se reputarán gananciales.
En la eventualidad de que los honorarios se devenguen en parte durante el matrimonio y en parte luego de su diso-lución, pero sean percibidos después de disuelto éste, será necesario determinar la porción devengada durante el ma-trimonio y la devengada luego la disolución. Aquella parte devengada durante la vigencia del matrimonio, será ganan-cial y, por ende, habrá que dividirla por mitad entre los ex cónyuges, independientemente del tiempo en el que los ho-norarios sean percibidos. La porción devengada posterior a la disolución del vínculo matrimonial, será privativa del cónyuge que haya prestado sus servicios profesionales.(7) Se-gún lo anterior y de la presunción de ganancialidad estable-cida en el Código Civil, el cónyuge que alegue que los hono-rarios fueron devengados extinta la sociedad de gananciales, tendrá el peso de la prueba para demostrar su carácter privativo.

La norma que hoy elaboramos atiende de una manera equitativa las controversias entre ex cónyuges y evita que uno de ellos retrase el pago de sueldos u honorarios hasta una fecha posterior a la extinción del matrimonio para privar al otro de los beneficios resultantes del trabajo mientras perduró la unión. Además, esta solución evita que un ex cónyuge venga obligado a hacer partícipe al otro, indefinidamente, de sus salarios u honorarios con posterioridad a la disolución del vínculo matrimonial.

Al aplicar los principios anteriores al recurso de autos, debemos resolver, como lo hizo el foro apelativo, que es necesario que el licenciado Gordon Menéndez, por ser el ex cónyuge que alega el carácter privativo de los honora-rios, rebate la presunción de ganancialidad de los honora-rios, demostrando en una vista evidenciaría la proporción de éstos que fue devengada luego de decretado el divorcio *520y, por ende, privativa. A esos fines, el foro de instancia deberá evaluar los servicios profesionales prestados por él como si se tratase de honorarios por hora en vista de que es el método apropiado para valorar los servicios rendidos. (8)
En vista de que el análisis del primer error dispone de la totalidad de la controversia y de que la revisión recae sobre la sentencia y no sobre sus fundamentos, en correcta metodología adjudicativa no es necesario expresarnos so-bre la aplicación del principio de quantum meruit a los hechos del caso ante nos. El Vocero v. Junta de Planificación, 121 D.P.R. 115, 126 (1988).
Por lo antes expuesto y por fundamentos distintos, con-firmamos la sentencia emitida por el Tribunal de Circuito y devolvemos el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.

C) Véase, además, M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puerto-rriqueño, 29 Rev. Jur. U.I.P.R. 259, 413 (1995).


(2) Véase P. Fortuny Comaposada, Régimen de bienes en el matrimonio: texto, jurisprudencia, comentarios, Barcelona, Colección Nereo, 1962, págs. 255-262.


(3) Entiéndase por devengar el “[a]dquirir derecho a alguna percepción o retri-bución por razón de trabajo, servicio u otro título”. Real Academia Española, Diccio-nario de la lengua española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, pág. 810.


(4) La palabra percibir es definida como “recibir algo”. Diccionario de la lengua española, op. cit., pág. 1727.


(5) Anteriormente hemos señalado que en un contrato de honorarios contin-gentes el abogado se hace partícipe del resultado del caso para percibir un porcen-taje de la cuantía obtenida por su cliente. Este contrato es aceptado siempre que sea beneficioso para el cliente y ño sea excesivamente oneroso. In re Criado Vázquez, 155 D.P.R. 436 (2001); Méndez v. Morales, 142 D.P.R. 26, 33-35 (1996).


 Una determinación a los efectos de que por tratarse de honorarios de abo-gado contingentes éstos no deben considerarse como ingresos, ya que están sujetos al resultado del pleito, podría prestarse para que un cónyuge opte por requerir el pago de sus servicios profesionales en esta forma con el propósito deliberado de privar al otro de su participación ganancial en la remuneración.


 Sobre el particular, indicamos en Díaz v. Alcalá, 140 D.P.R. 959, 972 (1996), que “los ingresos obtenidos por un ex cónyuge, luego de decretado el divorcio por sentencia final y firme, son privativos de ese cónyuge”.


(8) Para llevar a cabo dicha evaluación, el juzgador deberá estimar el valor de los honorarios recibiendo aquella prueba que no menoscabe el privilegio abogado-cliente establecido en las Reglas de Evidencia. 32 L.P.R.A. Ap. IV, R. 25. En la vista evidenciaría el juzgador deberá tomar en consideración el tiempo invertido en la representación legal durante el matrimonio y luego de su disolución, el tipo de ges-tiones realizadas, el número de comparecencias al foro judicial y la etapa de los procedimientos en la cual se devengaron los ingresos que alegadamente son privativos. Recibida y analizada la prueba presentada, tendrá que hacer una distri-bución razonable entre el valor de los honorarios devengados durante el matrimonio y los devengados luego de éste quedar disuelto.